United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.K., Appellant
and
DEPARTMENT OF LABOR, OCCUPATIONAL
SAFETY & HEALTH ADMINISTRATION,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1526
Issued: February 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 16, 2011 appellant filed a timely appeal from a January 13, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration. As the last merit decision was issued on December 2, 2009, more than 180 days
from the filing of the appeal, the Board lacks jurisdiction over the merits of this case.1 Pursuant
to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the January 13, 2011 nonmerit decision.
ISSUE
The issue is whether OWCP properly denied appellant’s request to reopen her case for
further review of the merits under 5 U.S.C. § 8128.

1

See 20 C.F.R. § 501.3(e).

2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 2, 2008 appellant, then a 54-year-old industrial hygienist, filed an
occupational disease claim alleging that she sustained depression and anxiety as a result of a
hostile work environment. She retired effective September 26, 2008.
By decision dated April 17, 2009, OWCP denied appellant’s claim finding that she did
not establish an injury in the performance of duty. It found that she did not establish that her
supervisor or managers harassed and discriminated against her or that the employing
establishment erred in placing her on a performance improvement plan (PIP).
On May 13, 2009 appellant requested an oral hearing. At the hearing held on
September 10, 2009 she related that she filed an Equal Employment Opportunity complaint
because she was not given work consistent with her position description. Appellant experienced
stress trying to perform new job duties beginning in 2003 because she lacked the necessary
computer skills and did not receive adequate training. She received poor performance
evaluations. Appellant was unable to complete her assigned tasks. She maintained that her
supervisor yelled at her and slammed a door in her face. Appellant’s attorney asserted that she
was not claiming discrimination or an inappropriate change in her work assignments but rather
that performing her actual work duties caused her condition.
By decision dated December 2, 2009, the hearing representative affirmed the April 17,
2009 decision, as modified, to show that appellant established as a compensable factor of
employment that she experienced stress performing her assigned work duties under Cutler. The
hearing representative found, however, that the medical evidence was insufficient to show that
appellant sustained an emotional condition as a result of the compensable work factor.
On November 30, 2010 appellant requested reconsideration. She described in detail her
work duties and asserted that she was given work assignments that she did not know how to do
and that she did not receive adequate training or resources. Appellant stated that she was placed
on a PIP and described the required duties. She alleged that management knew that she did not
have the computer expertise to perform the assigned work. Appellant alleged that she sustained
stress due to her work assignments and the fear of losing her job. She further maintained that she
experienced a hostile work environment. Appellant indicated that she was attaching additional
information with her request.
By decision dated January 13, 2011, OWCP denied appellant’s request for
reconsideration as she did not submit evidence or raise an argument sufficient to warrant
reopening the case for further merit review. It found that she had not submitted any medical
evidence supporting that she sustained an emotional condition due to the accepted employment
factor.
On appeal, appellant argues that OWCP did not consider her November 30, 2010 letter or
medical evidence sent by her attorney in October 2009. She described the work factors that she
alleged caused her condition, including a change in work assignments and the lack of adequate
training and resources.

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.4 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.5 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.6
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.7 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.8 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.9
ANALYSIS
In a decision dated December 2, 2009, an OWCP hearing representative found that
appellant’s allegation that she experienced stress performing her assigned work duties
constituted a compensable employment factor. The hearing representative determined, however,
that the medical evidence was insufficient to establish an emotional condition resulting from the
accepted work factor. On November 30, 2010 appellant requested reconsideration of the
December 2, 2009 decision.
The Board does not have jurisdiction over the December 2, 2009 merit decision. The
issue presented on appeal is whether appellant met any of the requirements of 20 C.F.R.
§ 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim. In her
November 30, 2010 request for reconsideration, appellant did not show that OWCP erroneously
applied or interpreted a specific point of law. She did not identify a specific point of law or show
that it was erroneously applied or interpreted. Appellant did not advance a new and relevant
3

5 U.S.C. § 8101 et seq. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award
for or against payment of compensation at any time on her own motion or on application.”
4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

7

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

8

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

9

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

3

legal argument. She submitted a factual statement describing her work duties, the change in her
performance standards and the additional duties that she received as part of a PIP. Appellant
also maintained that she experienced a hostile work environment. Her statement, however,
repeats evidence previously presented to OWCP and, further, does not address the relevant issue
of whether the medical evidence establishes that she sustained an emotional condition arising
from the performance of her employment duties.10 That is a medical issue which must be
addressed by relevant medical evidence.11 A claimant may be entitled to a merit review by
submitting pertinent new and relevant evidence, but appellant did not submit any pertinent new
and relevant evidence in this case. Appellant maintained that she attached additional evidence to
her reconsideration request; however, OWCP did not receive any additional information.
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP or submit
relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
On appeal, appellant again described the change in her work assignments that she
maintained caused her emotional condition; however, OWCP accepted performing her assigned
duties as a compensable employment factor. She further maintained that OWCP did not consider
her November 30, 2010 letter or medical evidence from Dr. Bruce Banford, a clinical
psychologist, and Dr. James Vick, Board-certified in family practice, sent by her attorney prior to
the hearing representative’s decision. The hearing representative, however, considered the
reports from Dr. Banford and Dr. Vick and found that they did not establish that appellant
sustained an emotional condition arising from her work duties. OWCP also properly considered
her November 30, 2010 request for reconsideration and found that it did not warrant reopening
the case for further merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request to reopen her case for
further review of the merits under 5 U.S.C. § 8128.

10

Evidence which repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a case. See Richard Yadron, 57 ECAB 207 (2005). Additionally, evidence that does
not address the particular issue involved does not warrant reopening a case for merit review. See Freddie Mosley,
54 ECAB 255 (2002).
11

See Bobbie F. Cowart, 55 ECAB 746 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the January 13, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 3, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

